UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7550


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS WOODS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:07-cr-00127-WDQ-1)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Woods, Appellant Pro Se.           John Walter Sippel, Jr.,
Assistant United States Attorney,         Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carlos      Woods      appeals    from      the    district       court’s        order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence based on Amendment 782 to the Sentencing Guidelines.

Although Amendment 782 to the Guidelines lowered offense levels

applicable to drug offenses by two levels and is retroactively

applicable, see U.S. Sentencing Guidelines Manual § 1B1.10(d),

p.s. (2016); USSG app. C, amend. 782, Woods was determined to be

a career offender under the Guidelines, and his status as a

career    offender     is    not    affected     by    Amendment       782.         Because

Amendment 782 “does not have the effect of lowering [Woods’]

applicable guideline range because of the operation of another

guideline   or    statutory        provision,”        USSG   § 1B1.10,     p.s.,       cmt.

n.1(A),    he    was   not    entitled      to    a    sentence    reduction          under

§ 3582(c)(2).      The district court thus did not reversibly err in

denying Woods’ motion.             See USSG § 1B1.10(a)(2)(B), p.s.; United

States v. Munn, 595 F.3d 183, 187 (4th Cir. 2010), abrogation on

other grounds recognized in United States v. Muldrow, ___ F.3d

___, Nos. 15-7298, 15-7608, 2016 WL 7441620, at **3-6 (4th Cir.

Dec. 27, 2016).

     Accordingly,        although      we   grant      Woods’    motion       to    file   a

supplemental      informal     opening      brief,      we   affirm     the        district

court’s     denial       order.         United         States     v.      Woods,        No.

1:07-cr-00127-WDQ-1          (D. Md.    Oct.     21,    2016).     We     deny       Woods’

                                            2
motions to appoint counsel and for a transcript at government

expense and dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3